AGREEMENT



Agreement entered into this 15th day of August, 2002, between Chindex
International, Inc., (hereafter "Chindex") a corporation organized under the
laws of the state of Delaware, USA, and Siemens AG, Medical Solutions Group, a
corporation organized under the laws of Germany (hereinafter "Siemens").

 1. Chindex will continue to sell equipment manufactured by affiliates of
    Siemens in the People's Republic of China, pursuant to a distribution
    agreement relating to the distribution of ultrasound machines as well as
    other agreements between Siemens and Chindex.
 2. Beginning on the effective date of this agreement Chindex will acquire such
    equipment from Siemens under the terms and conditions stated in this
    Agreement and in contracts for purchase of said equipment. This Agreement
    shall remain in place for a period of seven years, until 15th day of August
    2009.

     

 3. In connection with such sales, Siemens will provide credit to Chindex of
    either one or one and half or two years, the specific length of payment
    terms in any given case to be determined by Siemens. Chindex will pay an
    interest rate of 5% (five percent) per annum on the open unpaid balance.
 4. The total amount of credit outstanding pursuant to this agreement shall not
    exceed US-$4 million at any given time. As payment is made pursuant to the
    one or one and half or two years terms on outstanding obligations, credit
    will be granted to new equipment sales so that there continues to be a total
    of US-$4-million outstanding.

     

 5. This agreement will be governed by and interpreted in accordance with the
    law of Germany.

IN WITNESS WHEREOF, the parties hereto have set their hands on the day and year
first written above.

SIEMENS AG. MEDICAL SOLUTIONS GROUP

By: /s/ Mr. Wolfgang Kroll

/s/ Dr. Peter Bertsch

 

 

CHINDEX INTERNATIONAL

By: /s/ Ms. Roberta Lipson